United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-855
Issued: September 12, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 26, 2013 appellant, through her attorney, filed a timely appeal from a
January 23, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that her claim should be expanded to
include an injury to her right knee causally related to the February 11, 2000 employment injury.
On appeal, appellant’s counsel contends that OWCP’s decision is contrary to fact and
law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 11, 2000 appellant, then a 54-year-old secretary, filed a traumatic injury
claim alleging that on that date she slipped on an icy area and sustained multiple injuries,
including a sore neck, back, buttocks, elbow, right thigh, right knee and right hand and
headaches.
On April 26, 2000 OWCP accepted appellant’s claim for cervical strain, lumbar strain,
contusion right thigh, right arm and shoulder. Appellant received treatment for these conditions,
which included surgery on her right shoulder on November 22, 2000 and February 9, 2007. On
January 17, 2003 OWCP issued a schedule award for a 10 percent impairment of her right arm.
In a September 8, 2011 note, Dr. Louis Keppler, appellant’s treating Board-certified
orthopedic surgeon, indicated that appellant had severe osteoarthritis of her right knee. He noted
that she had a history of a knee injury over 11 years ago. Dr. Keppler opined that appellant’s
right knee condition represented posttraumatic osteoarthritis and was substantially aggravated by
the injury that she sustained on February 11, 2000. In a June 18, 2012 report, he indicated that
she has a longstanding history of knee pain which was the result of an injury she sustained at
work. Dr. Keppler noted that appellant has had conservative management for her knee
condition, including multiple injections. He indicated that x-rays demonstrate bilateral
osteoarthritis of the knee and he believed that the osteoarthritis was posttraumatic in its etiology.
Dr. Keppler indicated that he was going to continue conservative care with injections, but that
appellant may require knee replacement surgery. In a June 25, 2012 report, he stated that
initially her most severe injury which required surgery was to the arm. Dr. Keppler noted that
while undergoing this treatment, not much was being done for the evaluation and treatment of
her leg. He opined that appellant had several periods of disability due to her injuries and that is
why she developed posttraumatic osteoarthritis of the right knee primarily aggravated due to the
slip and fall of February 11, 2000. Dr. Keppler noted that these changes included cartilage break
down, loss of space in the knee, chronic pain, loss of range of motion and loss of full function of
the knee. Although he indicated that he would continue conservative treatment, he did believe
that a total knee replacement was in appellant’s future.
By letter dated May 15, 2012, appellant stated that she has severe knee pain and had
injections in her knee and will need to undergo another series of five injections to alleviate her
knee pain. She noted that she has pain when walking and has trouble sleeping due to pain in the
right knee.
By decision dated July 3, 2012, OWCP denied appellant’s claim for adding posttraumatic
osteoarthritis of the right knee as an accepted condition as the medical evidence did not establish
that this was causally related to the accepted injury.
On July 5, 2012 appellant, through her attorney, requested a hearing before an OWCP
hearing representative.
In a July 26, 2012 report, Dr. Keppler contended that his June 14, 2012 report did explain
that appellant continued to be symptomatic in her right knee since the time of the injury and had
been followed steadily by his office. He noted that, while admittedly her chief complaints

2

regarded her shoulder, she had a second complaint of knee pain and loss of knee range of motion
with multiple effects on her activities of daily living including complaints of walking, sleeping,
standing and changing position due to this knee pain. Dr. Keppler submitted treatment notes
from himself and from others which he believed supported appellant’s claim. He particularly
indicated that a treatment note of April 25, 2005 and notes commencing September 8, 2011 were
supportive of her claim. In the attached treatment note of April 25, 2005, Dr. Kim L. Stearns, a
Board-certified orthopedic surgeon, discussed appellant’s long-standing, progressive left knee
pain. She indicated that appellant’s x-rays showed moderate degenerative arthritis with
narrowing in the medial compartment and patellofemoral disease.
At the hearing held on November 20, 2012, appellant testified that she had right knee
pain since the date of the injury. She testified that her shoulder was in such bad shape that it was
given priority, but over the years, her knee has buckled and that she had issues straightening her
knee. Appellant discussed an incident in 2008 when she fell when her knee gave out while she
was walking home from work. She noted that she went to see another physician at the Cleveland
clinic and he suggested a stationary bike, which did seem to alleviate the pain. Appellant stated
that her right knee was much worse than her left knee.
Subsequent to the hearing, appellant submitted a June 7, 2005 progress note from
Dr. Thomas E. Anderson, a Board-certified orthopedic surgeon, indicating that he saw her for the
first time for evaluation of right knee pain that she had over the last six weeks. Dr. Anderson
noted that appellant stated that she fell in the winter time and that her knee started acting up
approximately six weeks ago. He believed that appellant most likely had a torn medial meniscus
with a pes bursitis. Dr. Anderson also noted that she had patellofemoral arthritis, which was
bone on bone but that she was not having any symptoms in that location. He recommended antiinflammatories as tolerated and further stated that appellant would contact him to schedule
surgical intervention. X-rays taken on that date were interpreted by Dr. Paul C. Janicki, a Boardcertified radiologist, as showing degenerative changes of the right knee.
In a decision dated January 23, 2013, the hearing representative affirmed the July 3, 2012
decision denying appellant’s claim for injuries to her right knee.
LEGAL PRECEDENT
When an employee claims that he or she sustained an injury in the performance of duty,
the employee must submit sufficient evidence to establish that he or she experienced a specific
event, incident or exposure occurring at the time, place and in the manner alleged. The
employee must also establish that such event, incident or exposure caused an injury. Once an
employee establishes an injury in the performance of duty, he or she has the burden of proof to
establish that any subsequent medical condition or disability for work, which the employee
claims compensation, is causally related to the accepted injury.2 To meet his or her burden of
proof, an employee must submit a physician’s rationalized medical opinion on the issue of
whether the alleged injury was caused by the employment incident.3 Medical conclusions
2

See Leon Thomas, 52 ECAB 202 (2001).

3

See also C.S., Docket No. 12-880 (issued February 26, 2013); see Gary J. Watling, 52 ECAB 278 (2001).

3

unsupported by rationale are of diminished probative value and are insufficient to establish
causal relation.4
ANALYSIS
On February 11, 2000 appellant filed a traumatic injury claim alleging that, on that date,
she sustained injuries to her neck, back, buttocks, elbow, right thigh, right knee, right hand and
headaches. OWCP accepted her claim for cervical strain, lumbar strain and contusion of the
right thigh, right arm and shoulder. Appellant received treatment for these conditions. She is
now claiming that she also sustained a right knee injury on February 11, 2000.
The Board finds that appellant did not establish that she suffered a right knee injury on
February 11, 2000. Although appellant mentions an injury to her right knee on her claim form,
the first medical report linking a right knee injury to the February 11, 2000 accident does not
occur until September 8, 2011, over 11 years later. At that time, Dr. Keppler concluded that she
had severe osteoarthritis of her right knee causally related to the prior employment-related
accident. Subsequently, he provided further reasoning for his conclusion, indicating that at the
beginning of her treatment, the concern was with appellant’s more severe injury to her arm, but
that she developed posttraumatic osteoarthritis of the right knee primarily aggravated due to the
slip and fall of February 11, 2000. Dr. Keppler noted that changes included cartilage break
down, loss of space in the knee, chronic pain, loss of range of motion and loss of full function of
the knee.
The Board notes, however, that there was no indication that the employment-related
incident caused appellant’s right knee condition for a period of over 11 years despite significant
medical reports for this period places Dr. Keppler’s conclusion under serious question. The only
mention of right knee pain during this time was on June 7, 2005 when Dr. Janicki interpreted an
x-ray as showing degenerative changes in the right knee. On that date, Dr. Anderson indicated
that he saw appellant for the first time for an evaluation of right knee pain. He noted that she fell
in winter but that the pain started acting up in the past six weeks. Dr. Keppler did not indicate
that the winter fall occurred in 2000 and it is presumed that it occurred within a year of his
examination. He further indicated that he saw appellant for the “first time” for right knee pain.
Therefore, the first medical notation of right knee pain irrespective of cause was not until five
years after the employment injury. Dr. Keppler suggests that the April 25, 2005 note from
Dr. Stearns is indicative of an employment relationship, but this note discusses progressive pain
in her left knee, not in her right knee. The Board also notes that there is no rationalized medical
evidence that the February 11, 2000 employment injury aggravated appellant’s bilateral
osteoarthritis of her knee.
Accordingly, the Board finds that the absence of contemporaneous medical evidence of a
right knee injury or any subsequent bridging symptoms for years following the February 11,
2000 employment injury mitigate against the existence of a causal relation between that injury
and the newly diagnosed injury to appellant’s right knee.5
4

Albert C. Brown, 52 ECAB 152 (2000).

5

See M.B., Docket No. 08-1751 (issued March 11, 2009).

4

CONCLUSION
The Board finds that appellant has not established that her claim should be expanded to
include an injury to her right knee causally related to the February 11, 2000 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 23, 2013 is affirmed.
Issued: September 12, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

